Citation Nr: 0004890	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-45 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia.


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1942 to November 1945.  
The veteran died in May 1994.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.


REMAND

Included in the veteran's adjudication claims folder is a VA 
Form 8, Certification Of Appeal, which indicates that the 
adjudication claims folder with 5 volumes of VA medical 
records was forwarded to the Board.  However, the 5 volumes 
of medical records were not received by the Board.  The RO 
has requested that the case be remanded to the RO in order to 
facilitate locating the veteran's treatment records.  The 
Board concurs.

Accordingly, the case is Remanded for the following:

It is requested that the RO associate 
with the veteran's claims folder the 5 
volumes of VA treatment records 
referenced in VA Form 8. 

Following any additional development deemed appropriate by 
the RO and any actions deemed necessary to ensure the 
appellant's right of due process, the case should be returned 
to the Board for appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




